PER CURIAM:
This claim arises out of the same incident which was the subject of the claim of Liberty Mutual Insurance Company, subrogee of Charles C. Simpson, D-912*, that opinion also having been issued on this date, and reference is hereby made to that opinion for a description of the facts.
*173Claimant in this claim seeks recovery of his uninsured $100.00 property damage loss and for reimbursement of a $25.00 charge he incurred for medical treatment for his wife, Margaret Simpson.
Again being of opinion that liability exists and that the claimed damages are reasonable, we award the claimant the sum of $125.00.
Award of $125.00.

 See p in this volume.